MATTHEWS, Justice,
with whom BURKE, Justice, joins, dissenting.
Civil Rule 72(k) provides that a property owner in a condemnation suit is not entitled to costs and attorney’s fees unless
(2) the award of the court was at least ten (10) percent larger than ... the allowance of the master from which an appeal was taken, or



(4) allowance of costs and attorney’s fees appears necessary to achieve a just and adequate compensation of the owner.
Here the master’s allowance from which the appeal was taken was $218,700.00 and the award of the court was $182,650.00, some 16.41% smaller than the master’s allowance.
I believe that the only sensible construction of parts (2) and (4) of Rule 72(k) is that part (2) should apply except in extraordinary circumstances.1 If the owner obtains *338from the court an award ten (10) percent or more larger than what he has gotten from the master he is entitled to attorney’s fees, if he does not he obtains no attorney’s fees. Only if there is some extraordinary feature in the case, as where the trial is unusually lengthy or expensive for reasons not caused by the owner, should part (4) be used. If part (4) is used in the absence of extraordinary circumstances, in cases where part (2) applies, it makes part (2) meaningless. Such a result runs afoul of the logical principle that all sections of an enactment should be construed so that each means something and does not conflict with another. Estate of Hutchinson, 577 P.2d 1074, 1075 (Alaska 1978).
Here the majority does not rely on extraordinary circumstances to justify departing from part (2) of the rule, and I agree that none exist. Instead, the rationale employed by the majority, if I understand it correctly, is that part (2) only applies when the owner appeals.2 By its terms, however, the application of part (2) does not depend on who appeals. The majority relies on G.A.A.B. v. Ten Acres More or Less, 563 P.2d 269 (Alaska 1977) and properly so. However, for the reasons that follow I believe that G.A.A.B. was wrongly decided, and should be overruled.
In Inglima v. Alaska State Housing Authority, 462 P.2d 1002 (Alaska 1970) this court held that once either party appeals from a master’s award, “the right to a jury trial vests by operation of law to all parties to the appeal.” Id. at 1006. The effect of Inglima is that if the condemning authority appeals, the property owner gains nothing from filing his own appeal. The owner may contend at the trial to follow that the property is worth more than the master’s award, and the condemning authority has no right to terminate the proceedings by dismissing its appeal and accepting the master’s award. Seven years after Inglima this court held in G.A.A.B. that where the condemning authority has appealed from the master’s award the question of whether the property owner would be awarded attorney’s fees as a matter of right when the verdict is less than 10% greater than the master’s award depends on whether the owner had filed a cross appeal. Since Ingli-ma explicitly had held that the property owner’s appeal was unnecessary and irrelevant when the condemning authority appeals, the G.A.A.B. holding made the question of the right to attorney’s fees in these circumstances turn on a meaningless formality. The court in G.A.A.B. did not mention Inglima and, since it regarded the fact of the cross appeal as important, probably did not consider Inglima in reaching the result that it did.
The facts of G.A.A.B., taken in light of the Inglima holding, indicate the irrationality of its holding. Two property owners were involved, Alaska Vet, and Pago. Both received master’s awards and the Borough appealed in both cases. Pago took a cross appeal, but Alaska Vet did not. At trial, both Pago and Alaska Vet offered testimony seeking to increase the master’s awards. The jury awarded Alaska Vet 17% less than the master’s award and Pago 4% less than the master’s award. This court held that Pago, which had appealed, was not entitled to attorney’s fees and that Alaska Vet, which had not appealed, was entitled to a full award of attorney’s fees. Since both Pago and Alaska Vet had presented evidence in an attempt to increase the master’s award and since Alaska Vet was relatively less successful at the trial than Pago, this result cannot be rationally justified.
Because G.A.A.B. turns on a meaningless formality, I would overrule it. If this were done, part (2) of Civil Rule 72(k) would clearly preclude an award of attorney’s fees to the property owners in this case. I would therefore affirm the decision of the superior court relating to costs and attorney’s fees incurred in connection with the trials.

. Of course part (4) may be used in circumstances where part (2) does not come into play because there has been no court determination of just compensation following a master’s award, as when the parties settle prior to trial. See Stewart & Grindle, Inc. v. State, 524 P.2d 1242 (Alaska 1974).


. According to the majority, a non-appealing owner is presumed to be willing to accept the master’s award. Whether this presumption is rebuttable, as for example through the use of a statement by the owner that the award is not acceptable, or irrebuttable remains an interesting question, but it is not central to the majority’s rationale nor to my reasons for dissenting.